 



EXHIBIT 10.39
     FOURTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT
This Fourth Amendment to Construction Loan Agreement is dated as of the 11th day
of December, 2007, and is by and between RED TRAIL ENERGY, LLC, a North Dakota
limited liability company (“BORROWER”), and FIRST NATIONAL BANK OF OMAHA
(“BANK”), a national banking association established at Omaha, Nebraska.
WHEREAS, the BANK and BORROWER executed a written Construction Loan Agreement
dated as of December 16, 2005 (“AGREEMENT”).
Now, Therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWER agree as follows:
     1. Terms which are typed herein as all capitalized words and are not
defined herein shall have same meanings as when described in the AGREEMENT.
     2. On April 16, 2007, pursuant to Section 2.5 of the AGREEMENT, BORROWER
executed and delivered to BANK its VARIABLE RATE NOTE, in the principal amount
of $17,605,870.00; its LONG TERM REVOLVING NOTE, in the principal amount of
$10,000,000.00; and its FIXED RATE NOTE, in the principal amount of
$27,605,870.00. BORROWER has requested BANK to permit the replacement of the
VARIABLE RATE NOTE in order to reduce the amount of borrowed funds subject to
variable rates and to increase the portion of the OBLIGATIONS represented by
fixed rate financing. As the result, on execution of this amendment, BORROWER
will deliver a replacement of the VARIABLE RATE NOTE, with such replacement
having the principal amount of $6,777,887.23, and a new note (“2007 FIXED RATE
NOTE”) having a principal amount of $10,000,000.00.
     3. Effective immediately, Section 1.24 of the AGREEMENT is amended to read:
     1.24 “LOAN TERMINATION DATE” means the earliest to occur of the following:
(i) as to the REVOLVING NOTE, July 17, 2008, as to FIXED RATE NOTE, 2007 FIXED
RATE NOTE, VARIABLE RATE NOTE and as to LONG TERM REVOLVING NOTE, April 16,
2012, (ii) the date the OBLIGATIONS are accelerated pursuant to this AGREEMENT,
and (iii) the date BANK has received (a) notice in writing from BORROWER of
BORROWER’s election to terminate this AGREEMENT and (b) indefeasible payment in
full of the OBLIGATIONS.
     4. Effective immediately, Section 2.5 of the AGREEMENT is amended to read:
     2.5 TERM LOAN. The existing balance on the CONSTRUCTION LOAN, including any
advance made to increase WORKING CAPITAL, as of COMPLETION DATE will be restated
and said balance will be paid by four promissory notes (“TERM NOTES”), hereafter
called “FIXED RATE NOTE”,“2007 FIXED RATE NOTE”, “VARIABLE RATE NOTE”, and “LONG
TERM REVOLVING NOTE”, in form

Page 1 of 4



--------------------------------------------------------------------------------



 



mutually acceptable to BANK and BORROWER. The TERM NOTES evidence “TERM LOANS”.
Payments on such TERM NOTES shall be as follows:
     On the sixteenth day of every third month, commencing three months after
COMPLETION DATE, BORROWER shall pay to BANK the scheduled principal payment
shown in Schedule I, attached hereto and by this reference made a part hereof,
plus accrued interest on FIXED RATE NOTE, together with the scheduled principal
payment shown in Schedule II, attached hereto and to the 2007 FIXED RATE NOTE,
by this reference made a part hereof, plus accrued interest on 2007 FIXED RATE
NOTE.
     In addition, on the sixteenth day of every third month, commencing three
months after COMPLETION DATE, BORROWER shall pay $634,729.57 to BANK, which
shall be allocated as follows:
     a. first to accrued interest on LONG TERM REVOLVING NOTE;
     b. next to accrued interest on VARIABLE RATE NOTE;
     c. next to principal on VARIABLE RATE NOTE;
     After VARIABLE RATE NOTE has been fully paid, such quarterly payments shall
be allocated first to accrued interest on LONG TERM REVOLVING NOTE, and thence
to principal, reducing available revolving loan capacity. All unpaid principal
and accrued interest under the TERM LOANS shall be due and payable on LOAN
TERMINATION DATE, if not sooner paid.
     5. BORROWER certifies by its execution hereof that the representations and
warranties set forth in Section 5 of the AGREEMENT are true as of this date, and
that no EVENT OF DEFAULT under the AGREEMENT, and no event which, with the
giving of notice or passage of time or both, would become such an EVENT OF
DEFAULT, has occurred as of this date.
     6. Except as amended hereby the parties ratify and confirm as binding upon
them all of the terms of the AGREEMENT.
     IN WITNESS whereof the parties set their hands as of the date first written
above.

                  First National Bank of Omaha       Red Trail Energy, LLC
 
                By:   /s/ Andrew Wong       By:   /s/ Frank Kirschenheiter      
                Andrew Wong                 Commercial Loan Officer       Name:
  Frank Kirschenheiter                                             Title:  
Secretary                  
 
                            And    
 
                            By:   /s/ Mike Appert                              
                Name:   Mike Appert                                            
  Title:   Chairman                  

Page 2 of 4



--------------------------------------------------------------------------------



 



             
STATE OF NORTH DAKOTA
    )      
 
          ) ss.    
COUNTY OF STARK
    )      

On this 27 day of December, 2007, before me, the undersigned Notary Public,
personally appeared SECRETARY, the Secretary of Red Trail Energy, LLC, on behalf
of said entity, and each acknowledged that he executed the foregoing Amendment
to Loan Agreement as his voluntary act and deed and that of Red Trail Energy,
LLC.
/s/ Deell Hoff                                               
Notary Public

             
STATE OF NORTH DAKOTA
    )     DEELL HOFF
 
          ) ss.   Notary Public
COUNTY OF STARK
    )     State of North Dakota
 
          My Commission Expires Oct. 21, 2011

On this 27 day of December, 2007, before me, the undersigned Notary Public,
personally appeared Mike Appert, the Chairman of Red Trail Energy, LLC, on
behalf of said entity, and each acknowledged that he executed the foregoing
Amendment to Loan Agreement as his voluntary act and deed and that of Red Trail
Energy, LLC.
/s/ Deell Hoff                                               
Notary Public

     
 
  DEELL HOFF
Notary Public
State of North Dakota
My Commission Expires Oct. 21, 2011

Page 3 of 4

 



--------------------------------------------------------------------------------



 



SCHEDULE “II” TO SWAP NOTE
AMORTIZATION SCHEDULE — U.S. RULE (NO COMPOUNDING), 360 DAY YEAR
Red Trail Energy Swap Note Principal Schedule for Payments
AMORTIZATION SCHEDULE — U.S. Rule (no compounding), 360 Day Year

                                      Beginning             Date     Balance    
Principal  
Loan
    12/11/2007       10,000,000.00          
 
                       
1
    1/16/2008               285,183.83  
2
    4/16/2008               182,995.86  
3
    7/16/2008               186,511.41  
4
    10/16/2008               188,121.60  
2008
                       
Totals
                    842,812.70  
5
    1/16/2009               191,775.34  
6
    4/16/2009               199,285.44  
7
    7/16/2009               201,221.24  
8
    10/16/2009               203,278.78  
2009
                       
Totals
                    795,560.80  
 
                       
9
    1/16/2010               207,226.90  
10
    4/16/2010               214,694.68  
11
    7/16/2010               217,097.72  
12
    10/16/2010               219,638.08  
2010
                       
Totals
                    858,657.38  
 
                       
13
    1/16/2011               223,903.94  
14
    4/16/2011               231,326.03  
15
    7/16/2011               234,233.37  
16
    10/16/2011               237,294.85  
2011
                       
Totals
                    926,758.19  
 
                       
17
    1/16/2012               241,903.64  
18
    4/16/2012               6,334,307.29  
2012
                       
Totals
                    6,576,210.93  
Loan
    12/11/2007       10,000,000.00          

Page 4 of 4

 